                                                                                                                                       Oct 02 2018
     ~AO   245B (CASO) (Rev. 4/14)   Judgment in a Criminal Case
                Sheet 1



                                                                                                                                          s/ Stevem
                                                UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA
                     UNITED STATES OF AMERICA                                             JUDGMENT IN A CRIMINAL CASE
                                          v.                                              (For Offenses Committed On or After November 1, 1987)

                 ANTONIO CARRILLO-VALENZUELA                                              Case Number: l 8CR3645-BTM

                                                                                          DANIEL CASILLAS
                                                                                          Defendant's Attorney
     REGISTRATION NO. 77040298

     D
     THE DEFENDANT:
     l8J pleaded guilty to count(s) _1_o_F_T_H_E_1_N_F_O_RM
                                                        __A_T_r_o_N_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

     0 was found guilty on count(s)_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                                       Count
     Title & Section                           Nature of Offense                                                                                      Number(s)
8 USC 1326                             ATTEMPTED REENTRY OF A REMOVED ALIEN                                                                               I




        The defendant is sentenced as provided in pages 2 through                     2          of this judgment. The sentence is imposed pursuant
 to the Sentencing Reform Act of 1984.
 0    The defendant has been found not guilty on count(s)

 0 Count(s)_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ is 0
                                                               ------------------------------        areO dismissed on the motion of the United States.

 181 Assessment: $100 Waived and Remitted
      Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is waived and remitted as uncollectible.

 181 Fine waived                                      0    Forfeiture pursuant to order filed                                         , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of name, residence,
 or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution, the
 defendant shall notify the court and United States Attorney of any material change in the defendant's economic circumstances.
                                                                                  SEPTEMBER 28, 2018




                                                                                  H




                                                                                                                                                       l 8CR3645-BTM
AO 245B (CASO) (Rev. 4/14) Judgment in a Criminal Case
           Sheet 2 - Imprisonment

                                                                                            Judgment - Page _ _2 _ of         2
 DEFENDANT: ANTONIO CARRILLO-VALENZUELA
 CASE NUMBER: 18CR3645-BTM
                                                          IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of
         FIVE (5) MONTHS.




    D Sentence imposed pursuant to Title 8 USC Section 1326(b).                                    ED MOSKOWITZ
    D The court makes the following recommendations to the Bureau of Prisons:                     STATES DISTRICT JUDGE




    D The defendant is remanded to the custody of the United States Marshal.
    D The defendant shall surrender to the United States Marshal for this district:
           Dru ________                           Oa.m.    op.m.    on
               as notified by the United States Marshal.

    D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
       D before
                 ~------------------------------------~
       0 as notified by the United States Marshal.
       D as notified by the Probation or Pretrial Services Office.

                                                             RETURN

 I have executed this judgment as follows:

        Defendant delivered on                                                 to

 at - - - - - - - - - - - - - - , with a certified copy of this judgment.



                                                                                          UNITED STA TES MARSHAL



                                                                   By   ~----------------------
                                                                              DEPUTY UNITED STATES MARSHAL




                                                                                                                   18CR3645-BTM
